Citation Nr: 9917087	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-11 998 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
right leg, claimed secondary to radiation exposure.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which denied service connection for cellulitis of the 
right pre-tibial area.   

In a statement received in September 1997, the appellant 
claimed service connection for a low back disorder secondary 
to his service-connected right tibia disability.  As the RO 
has not adjudicated that claim, it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398, 
408 (1995).  

REMAND

In September 1991, the appellant stated he wished to appear 
at a personal hearing before a traveling Member of the Board.  
In a June 1994 VA Form 9, he noted that he did not want to 
appear personally at a hearing before a Member of the Board; 
however, on that same form he indicated that he would appear 
personally before the Board at the RO.  

As the claims file is now constituted, the appellant has not 
waived his right to a hearing before a traveling Member of 
the Board or accepted an "electronic hearing" before a 
Member of the Board.  38 C.F.R. § 20.700.  The claim is 
remanded so that he may be afforded a hearing at the RO 
before a Member of the Board.  

In addition, the appellant filed a claim for an increased 
rating for his service-connected fracture residuals of the 
right tibia with traumatic arthritis.  By January 1999 rating 
decision, the RO granted an increased evaluation from 10 to 
20 percent.  Thereafter, in January 1999, the appellant 
stated that he was "not happy with [the] findings, nor your 
determinations in reaching your findings . . . ."  While the 
bulk of his comments discussed the claim for compensation 
based on radiation exposure, this communication might also be 
construed as a timely notice of disagreement with the grant 
of no more than a 20 percent evaluation for the right tibia 
disability.  See 38 C.F.R. § 20.201.  A statement of the case 
addressing this matter has not yet been issued.  Accordingly, 
a remand for this action is necessary.  See 38 C.F.R. § 19.9; 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, it is unclear who, if anyone, represents the 
appellant in this matter.  The record contains two VA Forms 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative), dated in June 1992 and August 
1997, naming Texas Veterans Commission (TVC) as the 
representative.  The record also contains an August 1993 
letter from a private attorney indicating that he would 
represent the appellant in the readjudication of the ionizing 
radiation claim; reportedly, TVC would represent the 
appellant in all other matters.  As shown in a copy of a 
December 1998 letter to the appellant, however, the private 
attorney recommended that the appellant find another attorney 
to represent him.  In effect, the private attorney withdrew 
his services as representative of the appellant in this case.  
See 38 C.F.R. § 20.608.  On remand, the RO should clarify 
who, if anyone, represents the appellant in this matter.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should contact the appellant 
and ask him to clarify who, if anyone, 
represents him in this matter. The 
appellant's response should be associated 
with the claims file.  

2.  After completing the action directed 
in paragraph (1) above, the RO should 
then issue a statement of the case to the 
appellant and his representative, if any, 
addressing the issue of entitlement to an 
evaluation in excess of 20 percent for 
his right tibia disability.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if an appeal is 
perfected, this issue should be returned 
to the Board for further review.  

3.  In accordance with the usual 
procedure, the RO should schedule the 
appellant for a personal hearing before a 
traveling Member of the Board.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  Such notice thereof should be 
furnished the appellant no less than 
30 days prior to the date of the 
scheduled hearing.  38 C.F.R. § 19.76 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board for final 
appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

